      Case 2:19-cv-02662-SP Document 18 Filed 09/30/20 Page 1 of 1 Page ID #:917



 1
 2                                                                    JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   ALICIA RIMOLDI,                  ) Case No. CV 19-2662-SP
                                      )
12                      Plaintiff,    )
                                      ) JUDGMENT
13                  v.                )
                                      )
14    ANDREW M. SAUL,                 )
      Commissioner of Social Security )
15    Administration,                 )
                                      )
16                      Defendant.    )
     _____________________________ )
17
18         IT IS HEREBY ADJUDGED that the decision of the Commissioner of the
19 Social Security Administration is REVERSED and this matter REMANDED,
20 pursuant to sentence four of 42 U.S.C. § 405(g) for further administrative
21 proceedings consistent with the court’s Memorandum Opinion and Order filed
22 contemporaneously with the filing of this Judgment.
23
24 Dated: September 30, 2020
25
                                          SHERI PYM
26                                        United States Magistrate Judge
27
28
